Citation Nr: 0322149	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for the cause of the 
veteran's death.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1949 to April 1953 
and from March 1954 to April 1957 and from May 1962 to 
November 1969.  

By rating action in February 1997, the RO denied service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  The appellant was notified of this 
decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by the RO which 
denied service connection for the cause of the veteran's 
death and entitlement to Dependents' Educational Assistance 
on a de novo basis.  

Although the RO denied the claims now at issue on appeal on a 
de novo basis, the claims can be reopened only upon 
submission of new and material evidence.  Accordingly, the 
issues have been recharacterized on the first page of this 
document to reflect the appropriate adjudicatory 
considerations of the appeal.  As will be discussed in 
greater detail below, the appeal must be remanded to the RO 
for additional development.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
and entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 were last finally denied by an 
unappealed rating decision by the RO in February 1997.  

2.  The additional evidence received since the February 1997 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claims of service connection for the cause of 
the veteran's death and entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision which denied service 
connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5108 (West 2002); C.F.R. §§ 3.104(a), 3.156(a) 
(2002).  

3.  New and material evidence has been submitted to reopen 
the claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108 (West 2002); C.F.R. 
§§ 3.104(a), 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

As noted above, service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 was last finally denied 
by the RO in February 1997.  Because the present appeal does 
not arise from an original claim, but rather from an attempt 
to reopen a claim which was denied previously, the Board must 
bear in mind the important distinctions between those two 
types of claims.  In order to reopen a claim which has been 
previously finally denied, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C. A. § 5108.  Section 7105(c), Title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  New and material evidence is defined by 
regulations as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  

The evidence of record at the time of the rating decision in 
February 1997 included the  death certificate and private 
medical records from September to November 1993, including a 
terminal hospital report.  

Based on the above evidence, the RO denied service connection 
for the cause of the veteran's death and Chapter 35 
Dependents' Educational Assistance by rating action in 
February 1997.  The appellant was notified of this decision 
and did not appeal.  

The recently submitted evidence includes the veteran's 
service medical records and service personnel records, a 
notarized statement from a fellow serviceman who served with 
the veteran on the USS Cascade, and medical opinions from 
private physicians.  The serviceman stated that the Cascade 
underwent an overhaul which included the removal of asbestos 
while he and the veteran were members of the crew.  One 
private physician opined, in essence, that the veteran's 
death from adenocarcinoma of the lung was related to asbestos 
exposure in service.  

The two statements suggest that the veteran was exposed to 
asbestos during service and that his death was related to 
that exposure in service.  Thus, the evidence is material as 
it provides additional probative information and is so 
significant that it must be considered in order to decide 
fairly the merits of the claims.  38 C.F.R. § 3.156.  Having 
decided that the statements are new and material, there is no 
need to discuss whether the other evidence is likewise new 
and material as the claim will be reopened solely on the 
basis of this evidence.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for the 
cause of the veteran's death, the appeal to reopen is 
granted.  

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, the appeal 
to reopen is granted.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claims of 
service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, the RO must now consider the issues on 
a de novo basis.  Additional development is required prior to 
adjudication of this issue.  

While evidentiary record includes a list of the veteran's 
ship assignments during service, it does not show whether any 
of the ships contained asbestos or whether they were assigned 
to a shipyard for removal of asbestos while the veteran was a 
member of the crew.  Therefore, additional development must 
be undertaken to resolve these questions.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2002).  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The appellant should be asked to 
provide the names and addresses of all 
medical care providers who treated the 
veteran for his lung cancer.  After 
securing the necessary release, the RO 
should obtain all identified records, not 
already in the file, and associate them 
with the claims file.  If any records 
identified by the appellant cannot be 
obtained, she should be so informed and 
it should be documented in the claims 
folder.  

3.  After obtaining an appropriate 
release, the RO should contact the 
National Naval Medical Center, Bethesda 
and obtain all medical reports, including 
any slides or tissue blocks, if 
available, for the veteran's treatment 
for lung cancer from September to 
November 1993.  

4.  The RO should contact the Naval Sea 
Systems Command at the Washington Navy 
Yard for verification as to whether any 
of the ships the veteran was assigned 
contained asbestos and whether any of 
them were refitted or asbestos removed 
while he was a member of the crew.   

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished an SSOC and given an 
opportunity to respond thereto.  All 
pertinent laws and regulations, including 
3.159 should be included in the SSOC.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



